
	

114 HR 1535 IH: SACO Act
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1535
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2015
			Mr. Brooks of Alabama (for himself, Mr. Massie, Mr. King of Iowa, Mr. Pittenger, and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To terminate any Federal employee who refuses to answer questions or gives false testimony in a
			 congressional hearing.
	
	
 1.Short titleThis Act may be cited as the Safeguarding America’s Congressional Oversight Act or the SACO Act. 2.Cause for Termination When Granted ImmunityAny Federal employee who refuses to answer questions in a congressional hearing after being granted immunity shall be terminated from employment.
 3.Cause for Termination Without Waiver of ImmunityAny Federal employee who, in a congressional hearing, refuses to answer questions specifically, directly, and narrowly relating to the official duties of such employee, without being required to waive immunity with respect to the use of answers or the fruits thereof in a criminal prosecution of such employee, shall be terminated from employment.
 4.False Testimony Cause for TerminationIf three-fourths of the congressional body to whom the testimony was given finds that a Federal employee willfully or knowingly gave false testimony in a congressional hearing, then such employee shall be terminated from employment.
		
